Reasons for Allowance
The closest prior art reference are U.S. Patent Application Publication No. 2018/0319403 A1 to Buburuzan, who discloses control systems for determining a gap in traffic between two transportation vehicles for a lane change of a transportation vehicle and U.S. Patent Application Publication No. 2016/0091897 A1 to Nilsson, who discloses a trajectory planning system which is applicable to both highway and urban traffic situation maneuvers such as lane changes, intersection crossing, and roundabout entry. 

The following is an examiner’s statement of reasons for allowance:  
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a method of managing priorities between at least a waiting vehicle and an inserting vehicle, at least the waiting vehicle being configured to be associated with at least two priority states, a yield priority state and a lock priority state, indicating whether or not the vehicle is available to yield the passage, the method comprising the following steps, implemented by at least a device linked to the waiting vehicle: reception by the device of a priority state information by the waiting vehicle; upon reception of an insertion request received from the inserting vehicle, if the priority state information corresponds to the yield priority state, generation by the device of a yield instruction (Y_INST) for the waiting vehicle and generation of a yield confirmation message (Y_ACK) for the inserting vehicle; transmission by the device of the yield confirmation message to the inserting vehicle; communicating, using the device linked to the waiting vehicle, the yield instruction to a unit for controlling autonomous driving of the waiting vehicle; and the unit, in response to the yield 

The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a device for managing priorities between at least a waiting vehicle and an inserting vehicle, at least the waiting vehicle being configured to be associated with at least two priority states, a yield priority state and a lock priority state, -3- PEUG F755W1 / 17252-00125 16028754.v1Appl. No. 17/287019 Filed: April 20, 2021 Reply to Office action of: August 17, 2021 indicating whether or not the vehicle is available to yield the passage, the device being linked with the waiting vehicle and comprising at least a processor and at least a memory; said processor being configured to perform the steps of: reception of a priority state information by the device linked with the waiting vehicle;  upon reception of an insertion request received from the inserting vehicle, if the priority state information corresponds to the yield priority state, generation by the device of a yield instruction for the waiting vehicle and generation of a yield confirmation message for the inserting vehicle; transmitting by the device of the yield confirmation message to the inserting vehicle; and communicating, using the device linked to the waiting vehicle, the yield instruction to a unit for controlling autonomous driving of the waiting vehicle including for controlling a propulsion device of the waiting vehicle, the instruction and the unit adapted and configured to, upon receipt of the instruction at the unit, cause the propulsion device of the waiting vehicle to cause the waiting vehicle to yield to the inserting vehicle, as required by claim 10.

.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513. The examiner can normally be reached weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY A BUTLER/Primary Examiner, Art Unit 3666